              Case 2:16-cr-20097-CM Document 261 Filed 08/28/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                     Case No. 16-20097-01-CM
                                          )
KEITH COUNTESS,                           )
                                          )
                  Defendant.              )
__________________________________________)


   UNITED STATES’ MOTION FOR ORDER DIRECTING RELEASE OF VEHICLE

         COMES NOW the United States by and through counsel, Stephen R. McAllister, United

States Attorney for the District of Kansas, and Aaron L. Smith, Assistant United States Attorney,

and respectfully requests the Court to enter an order directing the Department of Homeland

Security Investigations (HSI) to release the vehicle more fully identified as a 2012 Chevrolet

Silverado 7500 Truck, VIN: 1GC1KVC89CF117350. In support of this motion, the United

States represents to the Court as follows:

         1.       During the investigation that gave rise to the instant criminal case, the United

States seized the 2012 Chevrolet Silverado 7500 Truck, VIN: 1GC1KVC89CF117350.

         2.       The seized truck is in the custody of HSI and/or Customs and Border Protection

(CBP).

         3.       The United States is no longer pursuing forfeiture of the truck and brings this

motion for an order directing the agency to release the truck to the defendant or his

representative.

         4.       Counsel for the defendant has been contacted and has no objection to this motion.

                                                    1
          Case 2:16-cr-20097-CM Document 261 Filed 08/28/19 Page 2 of 2




       WHEREFORE, for the foregoing reasons, the United States respectfully requests that the

Court grant its motion and enter an order directing HSI to release the truck identified herein to

the defendant or his representative.

                                                      Respectfully Submitted,

                                                      Stephen R. McAllister
                                                      United States Attorney

                                                      /s/ Aaron L. Smith
                                                      AARON L. SMITH, #20447
                                                      Assistant United States Attorney
                                                      301 N. Main, Ste. 1200
                                                      Wichita, Kansas 67202
                                                      (316) 269-6481
                                                      Fax (316) 269-6484
                                                      aaron.smith3@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, the foregoing was electronically filed with the

Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to

counsel of record.



                                                      /s/ Aaron L. Smith
                                                      AARON L. SMITH, #20447
                                                      Assistant United States Attorney




                                                 2
